DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


This office action is in responsive to communication(s): original application filed on 01/25/2021, said application claims a foreign priority filing date of 07/25/2018.
Claims 1-17 are pending. Claims 1 and 9 are independent.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claims 15-17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

In regard to dependent claim 15, claims recites "… outside the gas detection device” but there is no description found in the disclosure except reciting in the claim.
An adequate written description means describing the invention in sufficient detail so that one skilled in the art can conclude the inventor had possession of the claimed invention.  Purdue Pharma L.P. v. Faulding Inc., 230 F.3d 1320, 1323 (Fed. Cir. 2000).

Possession is shown by describing the invention with all its claim limitations, even if they are obvious, and is measured as of the filing date sought.  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1571-72 (Fed. Cir. 1997).

In regard to dependent claims 16-17, claims are rejected for fully incorporating the deficiency of their respective base claims.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 15-17 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

In regard to dependent claim 15, claims recites "… outside the gas detection device” but there is no description found in the disclosure except reciting in the claim. It is unclear what the applicant is trying to seek protection on.

In regard to dependent claims 16-17, claims are rejected for fully incorporating the deficiency of their respective base claims.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lammert et al. (U.S. Patent 9,900,524; hereinafter “Lammert”) in view of Israelsen (U.S. Publication 2019/0340914; hereinafter “Israelsen”).

In regard to independent claims 1 and 9, Lammert teaches malfunction detection device, comprising: 
a processor that visualizes a gas by performing image processing on infrared image data in an inspection region imaged by an imaging device; 
a display section that displays an inspection image that reflects a result of the image processing; and an input interface that receives an input of supplementary information on the inspection image displayed on the display (col 2, lines 13-27) wherein said display further display detection time information indicating detection time of the malfunction detection (figure 2).

Lammert is silent on malfunction detection device being gas detection device.
Israelsen teaches a system related malfunction detection device wherein said malfunction device being gas detection device (abstract; paragraph 0002).
Lammert and Israelsen are analogous art because they are from same field of endeavor, system related malfunction detection device.
Therefore,  before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to apply the teaching of Isrelsen, implementing malfunction detection device in the area of gas leak detection, to Lammert. Motivation for doing so would have been to improve the system and increase the customer base which may contribute to generate more revenue.

NOTE: It is noted that scope of the claim 1 and 9 are the similar except claim display detection time which is shown above in the last part of the claim; thus, it is addressed together.

In regard to dependent claim 2, Lammert teaches a storage that stores the inspection image and the supplementary information in association with each other (figure 3).

In regard to dependent claim 3, Lammert teaches the input interface receives the input of the supplementary information during imaging by the imaging device (col 1, lines 58-64; col 2, lines 7-10).

In regard to dependent claim 4, Lammert teaches the input interface receives the input of the supplementary information during reproduction of the inspection image (col 1, lines 58-64)


In regard to dependent claim 5, Lammert teaches the input interface receives, as the supplementary information, a supplementary information candidate selected by a user from among a plurality of the supplementary information candidates displayed on the display section (col 1, lines 62-64; “Note: teaching of plurality of the supplementary information candidate lies within “predetermined list”).

In regard to dependent claim 6, Lammert teaches a controller that controls the imaging device to: permit imaging when imaging information including information on the inspection region is input, and prohibit imaging when the imaging information including the information to on the inspection region is not input (fig 1; Note: the imaging device permits imaging only when region is input).

In regard to dependent claim 7, Lammert teaches the input interface: receives the input of the supplementary information when imaging information including information on the inspection region is input, and does not receive the input of the supplementary information when the imaging information including the information on the inspection region is not input (fig 1; Note: the imaging device permits imaging only when region is input and it only receives supplementary information when the IR images is available).

In regard to dependent claim 8, Lammert teaches the processor further outputs output information including: the inspection image associated with at least the supplementary information; and imaging information including information on the inspection region (fig 2; NOTE: inspection image along with supplementary information is displayed).


In regard to dependent claim 10, Lammert teaches the processor displays the inspection image and the detection time information in accordance with an instruction of a user (fig 2; NOTE: inspection image along with detection time).

In regard to dependent claim 11, Lammert teaches an input interface section that receives an input of supplementary information on the inspection image, wherein the processor displays reception time information indicating a time when the input of the supplementary information is received by the input section (fig 2 and fig 3).

In regard to dependent claim 15, Lammert teaches the processor outputs the supplementary information outside the gas detection device (figure 4A-4B; NOTE: supplementary information is generated via template which is outside of the device).

In regard to dependent claim 16, Lammert teaches the processor outputs inspection image data in selection range information indicating the time slot selected in accordance with the reception time information (figure 4A-4B; NOTE: image date implies range information, i.e. events occurs in 24 hours range).

In regard to dependent claim 17, Lammert teaches the processor outputs the inspection image data in the selection range information together with the supplementary information on the reception time information. (figure 2)


Claims 12-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lammert as modified by Israelsen as applied to claims 1 and 9 above, and further in view of Barnett et al. (U.S. Publication 2019/0005978; hereinafter “Barnett”).

In regard to dependent claims 12 and 13, as applied above, Lammert as modified by Israelsen teaches detection time information and reception time information (Lammart, figure 2); however, Lammert as modified by Israelsen is silent on a seek bar that visualizes position on a time axis.

Barnett teaches a system associated with detecting events wherein said system teaches a seek bar that visualize position of time axis (figure 2, element 22 being time slide control (i.e. seek bar)).

Lammert as modified by Israelsen and Barnett are analogous art because they are same field of endeavor, a system associated with detecting events. 

Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to apply the teaching of Barnett, to include a seek bar in time axis, Lammert as modified by Israelsen. 
Motivation for doing so would have been to make the navigation of images and supplementary information easy and make the system more useful.

In regard to dependent claim 14, Lammert as modified by Israelsen and Barnett using the same motivation applied above in claim 12 and 13, teaches the processor display control to displays a time slot during which reliability of gas detection is low, while reflecting and the time slot is reflected in the seek bar (Barnett, figure 2, element 22; NOTE: time slot is reflected on the seek bar 22).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lannestedt, U.S. Publication 2004/0245467 - Teaches a water/heat leak detection device where said device analyze IR images and provide action plans to user.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA NABI whose telephone number is (571)270-7592.  The examiner can normally be reached on 7:30 to 5:00 PM [Off every alternate Friday].

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Reza Nabi/
Primary Examiner, Art Unit 2175